Citation Nr: 1336294	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  11-31 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral shoulder disorder.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The RO also issued a second rating decision in August 2010.  However, the Veteran had submitted a statement in January 2010 in which he requested that additional development be done and implied disagreement with the disposition of his claim.  The Board will treat this statement as a Notice of Disagreement and an appeal of the July 2009 Rating Decision.  See 38 C.F.R. § 20.201 (2013).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary to assist the Veteran with his claim for service connection pursuant to VA's duty to assist.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  The Veteran has indicated that he was treated for a shoulder injury at Womack Army Hospital while in service.  He believed that such treatment occurred in the fall of 1976.  The file indicates that a search was conducted that included the stated time frame, but no records were located from Womack Army Hospital.  However, even if such records cannot be obtained, it would appear that other potentially relevant in-service treatment records remain outstanding.  Indeed, the service treatment records in the claims file only include an enlistment examination.  As such, VA should make further efforts to obtain those service records.

Further, as the Veteran has provided credible evidence of an in-service should injury VA should provide an examination.  Statements from the Veteran, his ex-wife, and his father, provide evidence of current pain, discomfort, and dislocation, an incident where he injured his shoulder playing football during service, and evidence of continued symptoms since service are suggestive of a causal relationship.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate any service treatment records including any in-patient or out-patient hospitalization records.

Requests for service department records should continue until they are obtained unless it is reasonably certain that the records do not exist or that further efforts to obtain them would be futile.

2. Schedule the Veteran for a VA examination of the shoulders.  The claims file should be reviewed in connection with the examination.  All necessary tests should be conducted.  Following the evaluation, the examiner should state whether it is at least as likely as not that any shoulder disability diagnosed (involving either or both shoulders) was incurred in or as a result of active service.  The examiner should specifically discuss whether any current shoulder diagnosis would be consistent with an old football injury, as described by the Veteran.  Lay evidence as to a history of shoulder symptoms must also be considered in rendering the opinion.

If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.  

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


